Barnes & Noble, Inc. 122 Fifth Avenue New York, New York 10011 May 21, 2010 VIA EDGAR H. Christopher Owings Assistant Director Division of Corporation Finance United States Securities and Exchange Commission Mail Stop 3561 Washington, D.C. 20549 RE:Barnes & Noble, Inc. Annual Report on Form 10-K for the Fiscal Year Ended January 31, 2009 Filed April 1, 2009 Definitive Proxy Statement on Schedule 14A Filed April 16, 2009 Current Report on Form 8-K Filed October 1, 2009 Quarterly Report on Form 10-Q for the Quarterly Period Ended January 30, 2010 Filed March 11, 2010 File No. 001-12302 Dear Mr. Owings: On behalf of Barnes & Noble, Inc. (“we”, or the “Company”), this letter responds to the letter dated May 14, 2010 (the “Comment Letter”), from the U.S. Securities and Exchange Commission (the “Commission”) to the Company, providing additional comments of the staff of the Division of Corporation Finance of the Commission (the “Staff”) on the Annual Report on Form 10-K for the fiscal year ended January 31, 2009 (the “10-K”), filed by the Company with the Commission on April 1, 2009, the definitive proxy statement on Schedule 14A (the “Proxy”), filed by the Company with the Commission on April 16, 2009, the Current Report on Form 8-K filed by the Company with the Commission on October 1, 2009 (the “October 8-K”), and the Quarterly Report on Form 10-Q for the quarterly period ended January 30, 2010 (the “10-Q”), filed by the Company with the Commission on March 11, 2010. The Company responded to the Staff’s initial comments with respect to the above-referenced filings in the Commission’s letter dated April 12, 2010, by letter dated April 26, 2010 (the “Company’s Response Letter”). We respectfully submit the following responses to the additional comments contained in the Comment Letter.For your convenience, each heading and comment from the Comment Letter has been reproduced below in bold, followed by the Company’s response to each such comment. RESPONSES Form 10-K for the Fiscal year Ended January 31, 2009 Note 10.Other Comprehensive Earnings (Loss), Net of Tax, page F-40 1.
